DETAILED ACTION
This office action is in response to an amendment filed 7/26/2022 wherein claims 1 and 22 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The examiner notes the following limitation of claim 1: "wherein, based on the current block and the neighboring block not being predicted with intra prediction, the filter strength of the deblocking filter is determined depending on whether a block boundary between the first pixel and the second pixel is a block boundary of a transform block and whether a block containing the first pixel or a block containing the second pixel has a non-zero coefficient." The support for the underlined limitation is found here:
[0401] That is, the filtering strength setting unit may use information used for setting filtering strength, such as the coding mode of the block, block boundary characteristics, prediction information, the encoding coefficient, etc. The block boundary characteristics may include information on whether a boundary between blocks is in the coding unit or the transform unit, and the prediction information may include information on the intra-prediction mode, the motion vector, the reference picture, etc.
	Therefore, by claiming "the filter strength of the deblocking filter is determined depending on whether a block boundary between the first pixel and the second pixel is a block boundary of a transform block", this is interpreted as the boundary strength is set based on whether a block boundary is a transform block consistent with ¶0401. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka et al. (US 2016/0100163) (hereinafter Rapaka) in view of Marzuki et al. (“Modified Deblocking Filter for Intra Block Copy” 2014) (hereinafter Marzuki) in view of Nakagami (US 2017/0295369).

In regard to claim 1, Rapaka discloses An image decoding method [¶0025; video coder (e.g., video encoder or video decoder)] performing adaptive filtering [¶0085; video encoder 20 and video decoder 30 may respectively determine the boundary strength value for the two blocks that form the edge on which the deblock filtering process is to be performed], the method comprising: 
	obtaining a flag indicating whether a reference block for prediction exists within a current picture where a current block is positioned [¶168; Video decoder 30 may decode a flag as the information that indicates whether a region will be used for reference in IBC coding (e.g., a flag that is received for each CTB to indicate whether a particular CTB is referenced for prediction unit IBC mode at least by one block)]; 
	reconstructing the current block by using the reference block [¶0231; Video decoder 30 may reconstruct current CU 90 by combining the decoded residue with reconstructed pixel values of prediction block 92 (as identified by block vector 96)]; and 
	adaptively applying a deblocking filter on a first pixel of the reconstructed current block and a second pixel of a neighboring block adjacent to the reconstructed current block based on a filter strength [¶0121;  Based on the boundary strength of a video block, edge pixels of a video block may be filtered with respect to edge pixels of an adjacent video block. Fig.5, ¶0190; a four-pixel long vertical block boundary formed by the adjacent blocks P and Q. In the example of FIG. 5, blocks P and Q form edge 88, which may be deblocked using deblock filtering techniques], 
	wherein, the filter strength of the deblocking filter is determined depending on whether the current block or the neighboring block is predicted with intra prediction [¶0086-¶0087; Table 1 below illustrates the way in which boundary strength value (Bs) values are determined for a boundary between two neighboring luma blocks. In Table 1, the boundary strength values are given for intra-coded and inter-coded blocks... Condition 1 "At least one of the blocks is Intra"], 
	wherein, based on the current block and the neighboring block not being predicted with intra prediction, the filter strength of the deblocking filter is determined depending on whether a block boundary between the first pixel and the second pixel is a block boundary of a transform block and whether a block containing the first pixel or a block containing the second pixel has a non-zero coefficient [¶0086-¶0087; Table 1 below illustrates the way in which boundary strength value (Bs) values are determined for a boundary between two neighboring luma blocks. In Table 1, the boundary strength values are given for intra-coded and inter-coded blocks... Condition 2 "At least one of the blocks has non-zero coded residual coefficient and boundary is a transform boundary], 
	wherein... the filter strength of the deblocking filter is determined depending on a color component of the current block [¶0067; transform unit (TU) of a CU may comprise a transform block of luma samples, two corresponding transform blocks of chroma samples. ¶0111; motion vectors calculated based on the luma components for both chroma components and luma components], whether a block containing the first pixel is predicted with a reference block within the current picture, and whether a block containing the second pixel is predicted with a reference block within the current picture [¶0177; If the video coder determines that either side of an edge (e.g., either the current block or neighboring block) is an intra-coded block, the video coder may set the boundary strength value equal to two, similar to in Table 1. Else, if the video coder determines that either side of an edge is an IBC-coded block (and neither is intra-coded), the video coder may identify the reference block of the IBC-coded block based on the block vector for the IBC-coded block. If any pixel in this reference block is code in intra-prediction mode or IBC mode, the video coder may set the boundary strength value equal to two. Otherwise, the video coder sets the boundary strength value equal to 1. Else (e.g., neither block is intra-coded and neither block is IBC-coded), the video coder may apply the inter rules described above in Table 1 to select the boundary strength value equal to 0 or 1].
	Although Rapaka discloses adapting filter strength according to whether one or more blocks are coded in intra block copy mode, in order to explicitly determining the filter strength depending on whether one or more blocks are intra block copy after/based on determining that the block not having a non-zero coefficient, Marzuki discloses,
	wherein, the filter strength of the deblocking filter is determined depending on whether the current block or the neighboring block is predicted with intra prediction [Fig.2; step 1 "P or Q is Intra?" Bottom of page 2; boundary strength used for deblocking filter decided by the conditions shown in Fig.2],
	wherein, based on the current block and the neighboring block not being predicted with intra prediction [Fig.2; step 1 "P or Q is Intra?" ... "No" proceed to step 2], the filter strength of the deblocking filter is determined depending on whether a block containing the first pixel or a block containing the second pixel has a non-zero coefficient [Fig.2; step 2 "P or Q has Non-0 coefficient" Bottom of page 2; boundary strength used for deblocking filter decided by the conditions shown in Fig.2],, 
	wherein, based on the block containing the first pixel and the block containing the second pixel not having the non-zero coefficient [Fig.2; step 2 "P or Q has Non-0 Coefficient" ... "No" proceed to steps 2-6], the filter strength of the deblocking filter is determined depending whether a block containing the first pixel is predicted with a reference block within the current picture, and whether a block containing the second pixel is predicted with a reference block within the current picture [Fig.2; step 6 "P is inter & Q is IBC Or P is IBC & Q is inter?" Bottom of page 2; boundary strength used for deblocking filter decided by the conditions shown in Fig.2]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Rapaka with the filter strength determination in the order as disclosed by Marzuki in order to further reduce distortion when intra block copy mode is used in coding system [Marzuki page 2 and page 3]. As disclosed by Marzuki, using the logic shown in Fig.2 allows for improved deblocking of video data when intra block copy is enabled.  
	Although Rapaka discloses filtering of both luma and chroma components, neither Rapaka nor Marzuki explicitly disclose wherein the filter strength for the color component of the current block is determined separately without considering a filter strength for the other color component of the current block. However Nakagami discloses,
	wherein, among a luma component and a chroma component of the current block [¶0268; deblocking filter process for the luma performed by the luma deblocking filter processing unit 261 and the deblocking filter process for the chroma performed by the chroma deblocking filter processing unit 262. ¶0610-¶0611; deblocking filter control process starts, the header control unit 141 divides a picture to be currently processed into a plurality of partial areas in step S671], the filter strength for any one component of the current block is determined separately without considering a filter strength for the other one component of the current block [¶0412; control the filter strength of the deblocking filter process for the chroma independently of the filter strength of the deblocking filter process for the luminance component (the luma). ¶0246; image encoding device 100 (the loop filter 120) can perform the deblocking filter process for the chroma independently of the deblocking filter process for the luminance component (the luma). For example, it is possible to perform the deblocking filter process for the luma while not performing the deblocking filter process for the chroma. ¶0284; image decoding device 200 (the loop filter 216) can perform the deblocking filter process for the chroma independently of the deblocking filter process for the luminance component (the luma)].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Rapaka in view of Marzuki with the deblocking filter strength determination for chroma components independent of the deblocking filter strength determination of luma components as disclosed by Nakagami in order to suppress a reduction in image quality and  more appropriately process images of screen content [Nakagami ¶0412-¶419, ¶0440, ¶0453, ¶0462, ¶0465, ¶0496-¶0497]. As disclosed by Nakagami, by controlling the filter strength of the chroma component independent of the luma components allows a coding system to "more appropriately perform the deblocking filter process on the images of the screen content as well as the natural images when the image data is decoded and thus suppress a reduction in the image quality."
	Specifically, as noted above and throughout the reference as a whole, Rapaka discloses a deblocking filter for video encoding/decoding. A flag can be included in a bitstream wherein the flag indicates whether intra block copy (IBC) is enabled for a current block. IBC is a coding mode where a current block uses a reference block within the same picture as its prediction block. The filtering is adapted based on a boundary strength of the current block and an adjacent block. As noted above and in Table 1, if at least one of the blocks is Intra coded, the boundary strength will be set to two (condition 1). If neither of the blocks are intra coded, the boundary strength is determined based on whether at least one of the blocks has a non-zero coefficient and if the blocks represent a transform boundary (condition 2). Rapaka further discloses that the deblocking can be applied for luma and chroma pixels and thus as the boundary strength determination is based on the pixels across the block edge (as shown in Fig.5), the boundary strength will depend on a color component of the current block. Rapaka further discloses in ¶0175-¶0189 that the process in Table 1 may be modified such that the consideration of whether the current block is in IBC mode and whether the adjacent block is in IBC mode. However, as Rapaka does not elaborate on that adapting the boundary strength based on IBC modes of the current/adjacent block after the determination that the  current/adjacent block does not contain a non-zero coefficient, Marzuki has been relied upon. Fig.2 of Marzuki is reproduced herein:

    PNG
    media_image1.png
    856
    562
    media_image1.png
    Greyscale

	The examiner notes the similarities between Fig.2 of Marzuki and Fig.29 of the instant application. As can be seen in Fig.2 of Marzuki, it is determined whether block P or Q is intra coded. If not, it is determined whether P or Q has non-0 coefficients (the examiner notes that Rapaka discloses this step as condition 1 of Table 1, which can also include a determination of whether or not the blocks represent a transform unit boundary). If not, a variety of other steps are performed including a step of determining whether either P or Q is coded in IBC (and thus "the filter strength of the deblocking filter is determined depending whether a block containing the first pixel is predicted with a reference block within the current picture, and whether a block containing the second pixel is predicted with a reference block within the current picture").  As disclosed by Marzuki, using the shown logic to determine boundary strengths allows for good experimental results when using deblocking filters for intra block copy coded blocks. 
	Although Rapaka discusses filtering of chroma/luma components, as Rapaka does not disclose as to whether the filtering of the chroma/luma components is the same, Nakagami has been relied upon. Nakagami discloses image decoding/encoding including determining deblocking filter strengths for image blocks (like Rapaka and Marzuki). As disclosed by Nakagami the filter strength used for deblocking of a chroma component is determined independently of the filter strength determination for the luma component. As noted above, Nakagami discloses that by determining filter strengths for the chroma and luma components independently, more appropriate deblock filtering and thus improved image quality can be achieved. 

In regard to claim 22, Rapaka in view of Marzuki in view of Nakagami discloses the method of claim 1. Rapaka further discloses
	wherein the flag is obtained from a bitstream when block matching enabled information indicates that block matching is supported in a Sequence Parameter Set (SPS) [¶0244-¶0246; a flag may be signaled for each CTB to indicate whether a particular CTB is referenced for prediction using IBC mode at least by one block... above information (a flag for each regions (including CTB) reference usage) may be signaled at various granularly level like VPS, SPS, PPS, slice header or its extension].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        August 22, 2022